Opinión concurrente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 14 de febrero de 1975
El contribuyente utilizando los remedios ortodoxos esta-tuidos para objetar el pago de una deficiencia en contribución sobre ingresos, obtuvo sentencia a su favor en el tribunal de instancia, de la cual recurrió el Secretario de Hacienda a este Tribunal. Hallándose pendiente el recurso se aprobó por la Asamblea Legislativa la Ley Núm. 24 de 1 de mayo de 1974 que “. . . releva a todo contribuyente que en o antes del 80 de junio de 1974 pague en su totalidad cualquier clase de contri-buciones sobre la propiedad mueble o inmueble, ingresos, herencias, caudales relictos, donaciones o arbitrios por él adeudadas al Estado Libre Asociado de Puerto Rico a la fecha de vigencia de esta ley, del pago de todos los intereses, penalidades y recargos acumulados sobre la clase de las con-tribuciones así pagadas y hasta la fecha del pago de las mis-mas, excepto aquellas penalidades, intereses y recargos acu-mulados en casos de fraude.”
El contribuyente se acogió al alivio concedido por dicha Ley Núm. 24, pagó al erario público la suma de $39,548.24 y le fueron condonados $43,711.78 de intereses y penalidades acumulados. Se opone, sin embargo, al archivo del pleito ali-mentando la posibilidad de que de confirmarse la sentencia del Tribunal Superior, obtenga la devolución de lo pagado con los intereses legales correspondientes.
*401La posición del contribuyente recurrido es de transparente ventaja que no tiene lugar ni en la recta administración de los recursos fiscales del Estado ni en los preceptos del Código Civil que gobiernan esta situación. A éstos hemos de acudir sin detenernos en el historial legislativo de la medida de cuyo debate entresacan ambas partes con igual autoridad conceptos y expresiones inconclusos.
Al aprobarse la Ley Núm. 24 de 1974, el Estado puso al alcance del contribuyente una solución alternativa, un reme-dio adicional y distinto al ortodoxo que ya había invocado. Tuvo la virtualidad de una proposición para transigir la deuda contributiva determinada por Hacienda, mediante un pago limitado a su principal, que era como hemos visto una cantidad sustancialmente menor que los intereses y penalida-des condonados. Ofreció el Gobierno una elección de remedios al contribuyente sin elemento alguno de compulsión. El con-tribuyente, en una decisión que a las claras favorece su mejor conveniencia, escogió la opción de pagar y obtener el relevo de intereses y recargos. Quien tiene a su disposición una elección de remedios y escoge uno, no podrá reclamar beneficio ulterior bajo el otro que libremente postergó. Vázquez v. Santos, 40 D.P.R. 53 (1929). Explicando el principio de elección de re-medios, dijo el Juez Hutchinson: “ ‘Usted no puede comerse la torta y tenerla todavía.’ La ley dice al demandante, usted no puede hacer una elección final entre dos remedios inconsistentes y retener su opción. Cuando Ud. ha seguido ta-1 remedio hasta su terminación, o proseguido con él hasta un punto donde la equidad y la conciencia requieren que se considere que usted ha hecho una elección final, entonces Ud. ha renunciado su derecho al otro remedio.” Gandía v. Stubbe, 34 D.P.R. 858, 867 (1926).
Aparte de la pared procesal de elección de remedios, de la hechura del propio contribuyente recurrido, los actos de las partes en este caso lo configuran como un contrato de tran-sacción. Dicho contrato, definido en el Art. 1709 del Código *402Civil (31 L.P.R.A. sec. 4821) no sucumbe a la rigidez de formalidad externa de ninguna clase; viene a ser, por consiguiente, uno de los contratos comprendidos en el Art. 1230 del Código Civil (31 L.P.R.A. see. 3451) que proclama la espiritualidad de la contratación: la de ser obligatorios, cualquiera que fuere la forma de su celebración, siempre que con-curran las condiciones esenciales para su validez. Arts. 1206, 1210 y 1213 del Código Civil (31 L.P.R.A. sees. 3371, 3375 y 3391).
El contrato de transacción es esencialmente consensual porque se perfecciona con el mero consentimiento de las partes que lo celebran surtiendo desde entonces todos los efectos jurídicos correspondientes. Manresa, Comentarios al Código Civil Español, To. XII, pág. 98, ed. 1951; Scaevola, Código Civil, To. 28, págs. 272 y ss., ed. 1953. La transacción no exige que sus términos se consignen explícitamente en el documento que la prohíja. El Art. 1714 la extiende a aquellos objetos que por inducción necesaria deban reputarse comprendidos en la misma. Un leve ejercicio de lógica nos lleva a la conclusión de que si el Estado ofreció una condo-nación de intereses a cambio de obtener fondos que necesita con premura, (1) superando para ello la ineludible aprensión ética de dicha concesión, no va a permitir el privilegio adicional de dejar vivo el pleito instado por el contribuyente beneficiado.
Es característica adicional de la transacción poner fin a la incertidumbre de una relación jurídica convirtiéndose en sustitutivo de la sentencia. Bonet y Ramón, Código Civil Comentado, pág. 1430, 2da. ed. 1964.
*403Por haber el contribuyente elegido a su libérrima voluntad entre litigar o transigir, optando por este último remedio, resolvió la cuestión litigiosa y terminó el pleito. El que tran-sige, enajena.
Concurro con la opinión del Tribunal disponiendo que el caso sea archivado.

 El informe de la Comisión de Hacienda de la Cámara al someter el proyecto dice: “es de conocimiento público [que] el Estado necesita fondos para el pago de sus obligaciones. Mediante esta medida se aceleraría el pago de las contribuciones adeudadas. El problema de la deuda contri-butiva en Puerto Rico es uno cuya solución demanda la aprobación de una medida que al mismo tiempo constituye un alivio contributivo y un estímulo para facilitar el cobro de ciertas contribuciones adeudadas a la fecha de aprobación de tal medida.”